State




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 8, 2014

                                  No. 04-14-00143-CV

                                  Dennis OLIVARES,
                                       Appellant

                                           v.

                                 STATE FARM BANK,
                                      Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 370251
                         Honorable Jason Pulliam, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on August 12, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court